Clark, Judge.
This appeal involves two defendants who were found guilty of racing their automobiles.
1. Separate accusations were presented against the two defendants. The state moved "to consolidate these cases for trial and try both cases at the same time in that both cases arise out of the precise same facts.” Counsel for the two defendants objected. His ground was that "There is no provision in the law for consolidating accusations.” The trial judge overruled the objection. The two accusations were tried as a single case with separate verdicts of guilty as to each defendant.
Appellant is correct in noting that Georgia does not have a statute dealing with this subject; Code § 26-506 *315deals with multiple prosecutions of a single accused for the same conduct. Nevertheless, under the circumstances existing here, we find no abuse of discretion in the court’s ruling. Joining the two accusations was not contrary to the interests of doing justice. Just as "it takes two to tango,” so does the offense of racing as defined in the statute require more than one vehicle. Moreover, we must recognize two factors present here: (1) the two appellants could have been joined together in one accusation for the single offense; and (2) evidence as to one defendant would be the same as to the other, as both were charged as participants.
Argued October 7, 1976
Decided November 3, 1976.
Guy B. Scott, Jr., for appellants.
Ken Stula, Solicitor, for appellee.
2. There is no merit to the second enumeration which asserts there was no evidence to sustain the verdicts. The testimony of the state trooper eyewitness was sufficient.
3. Nor is there any merit in the third and fourth enumerations which contend evidentiary errors in the overruling of objections to portions of the state trooper’s testimony. See Central Container Corp. v. Westbrook, 105 Ga. App. 855 (4) (126 SE2d 264).
4. The jury instruction referred to in the final enumeration was not erroneous.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.